UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4512


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CAYETANO YEPEZ LEYVA, a/k/a Tano,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Margaret B. Seymour, District
Judge. (5:08-cr-00945-MBS-8)


Submitted:   January 10, 2011             Decided:   February 22, 2011


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John A. O’Leary, O’LEARY ASSOCIATES, P.A., Columbia, South
Carolina, for Appellant.    John David Rowell, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           In    February       2009,      a    third     superseding      indictment

charged Cayetano Yepez Leyva with one count of conspiracy to

possess   with   intent    to    distribute        five    or   more   kilograms   of

cocaine and fifty grams or more of cocaine base, in violation of

21 U.S.C. § 846 (2006) (Count One), and two counts of using a

communications device to facilitate the commission of a felony

under the Controlled Substances Act, in violation of 21 U.S.C.

§ 843(b) (2006).     Leyva pleaded guilty to Count One, pursuant to

a written plea agreement, and was sentenced to the statutory

minimum of 240 months’ imprisonment.

           Leyva appealed, and his counsel filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), concluding that

there are no meritorious grounds for appeal, but questioning

whether Leyva received ineffective assistance of counsel.                      Leyva

was informed of his right to file a pro se supplemental brief,

but did not do so.     The Government has not filed a brief.

           Counsel    asks      us    to       review   whether    Leyva    received

ineffective      assistance      of     counsel         because   the      applicable

mandatory minimum sentence was not adequately explained during

the plea colloquy.        Claims of ineffective assistance of counsel

are generally not cognizable on direct appeal, unless counsel’s

“ineffectiveness conclusively appears from the record.”                       United

States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                       Here,

                                           2
it is evident that the record does not conclusively demonstrate

that counsel was ineffective.            See Strickland v. Washington, 466

U.S. 668, 687-88 (1984).           Accordingly, in order to allow for the

adequate development of the record, Leyva must bring his claim

in a 28 U.S.C.A. § 2255           motion.     See United States v. Baptiste,

596 F.3d 214, 216-17 n.1 (4th Cir. 2010).

            In accordance with Anders, we have thoroughly reviewed

the entire record in this case and have found no meritorious

issues for appeal.          We therefore affirm Leyva’s conviction and

sentence.        This court requires that counsel inform Leyva, in

writing,    of    the    right   to   petition   the   Supreme    Court    of   the

United States for further review.                If Leyva requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on Leyva.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented    in   the   materials

before   the     court    and    argument    would   not   aid   the   decisional

process.

                                                                          AFFIRMED




                                         3